DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
2. 	The information disclosure statements (IDS) were submitted on 08/18/22 and 08/01/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

          Response to Amendment
3.	As per Applicant’s instruction as filed on 07/22/22, claims 1, 5, 13, and 16 have been amended.
Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 07/22/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
Furthermore, in response to Applicant's remarks/arguments regarding the recited “the same historical motion information candidate list is used for the plurality of image blocks during the prediction” and “the historical motion information candidate list is not updated while the prediction is being performed for the plurality of image blocks”, the Applicant’s remarks/arguments are not persuasive at least based on the following: 
the Examiner regretfully maintains the recited claim features at least in view of a logic/rational with an obviousness approach with proper/articulate reasonings, and broadness of the claimed features utilizing Chien et al’s teachings as discussed in the previous Office action as filed on 04/27/22.  
In this case, please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Chien et al (2020/0059658 A1).
Regarding claims 1, 13, and 16, Chien et al discloses a décoder, an encoder, and a video processing method comprising: 
a memory storing instructions, and a processor configured to execute the instructions for (paras. [0024], [0290]):
dividing a region (e.g., squares or rectangles) of a current frame to obtain a plurality of image blocks (Fig. 5; paras. [0004], [0052-0053]); 
obtaining a historical motion information candidate list (abs.);
performing a prediction (in Advanced motion vector prediction AMVP mode) for the plurality of image blocks according to the motion information candidate list based on motion information of spatially and/or temporally neighboring blocks to the current image block (paras. [0028], [0035]); 
constructing the historical motion information candidate list by storing motion information of reconstructed blocks into the historical motion information candidate list as candidates of the historical motion information candidate list, identifying a subset of candidates of the historical motion information candidate list, generating a motion information candidate list based on the identified candidates of the “historical” motion information candidate list”, and reconstructing a current block based on the generated motion information candidate list (abs.); and
wherein a video coder can construct a history motion information candidate list that includes motion information of reconstructed blocks, but/and is not limited to spatially and temporally neighboring blocks of the current block, and in some examples, to construct the final candidate list (e.g., AMVP candidate list), the video coder adds the history motion information candidate list to an initial merge or the AMVP candidate list, in order to determine a motion vector of a current block, which promotes bandwidth efficiency and improves the overall video coding process (paras. [0029], [0005-0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to readily/implicitly recognize performing the prediction (in Advanced motion vector prediction AMVP mode) for the plurality of image blocks according to the (historical) motion information candidate list based on motion information of spatially and/or temporally neighboring blocks to the current image block, in order to determine a motion vector of a current block, which promotes bandwidth efficiency and improves the overall video coding process.
Chien et al further discloses wherein: 
a size of each of the plurality of image blocks (blocks A-D), is smaller than or equal to a preset size (64=8x8 pixels, 128=(8x8) + (8x8) pixels, 256=16x16 pixels) (Figs. 5-6; paras. [0138-0139], [0114-0116]); 
the historical motion information candidate list is updated every time when an inter block finishes encoding/decoding (meaning the prediction already has been completed during the encoding/decoding process) (paras. [0113], [0121]), which clearly implies, if not absolutely obvious, that the historical motion information candidate list would not be updated while the prediction is being performed for the plurality of image blocks, since the prediction is performed for the plurality of image blocks during the encoding/decoding process (e.g., Figs. 7-8, 202 and 304); and
the same historical motion information candidate list (by storing a historical based motion candidate list) is used for the plurality of image blocks from the encoder and the decoder, which performs the prediction (current blocks to be encoded, and/or reconstructed blocks to be subsequently predicted/decoded (e.g., 304)) (abs.), wherein
the historical based motion candidate list generates a candidate list (e.g., on merge list or advanced motion vector prediction (AMVP) list), and in the historical based motion candidate list construction, the video encoder stores motion information of reconstructed blocks (e.g., reconstructed blocks by the video decoder or reconstructed blocks reconstructed as part of a decoding loop in a video encoder), wherein the video encoder then generates a candidate list using the historical based motion candidate list, wherein each coming new candidate can be pushed into the historical based motion candidate list in an interleaving manner, and the video encoder (200) has the freedom to choose which of the following methods is to be applied, and the video decoder (300) may just follow the same way as the encoder does, in order to determine a motion vector of a current block, which promotes bandwidth efficiency and improves the overall video coding process (paras. [0005-0006], [0135], [0072-0073]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to readily/implicitly recognize that the same historical motion information candidate list can easily be used for the plurality of image blocks during the prediction, since the historical motion information candidate list is updated every time when the inter block finishes encoding/decoding (meaning the prediction already has been completed during the encoding/decoding process), in order to determine a motion vector of a current block, which promotes bandwidth efficiency and improves the overall video coding process.
Regarding claims 2, 14, and 17, Chien et al discloses, wherein the preset size is 4x4 pixels (a 8x8 block size can be partitioned into 2 prediction coding units (e.g., 4x4, half size rectangle) (para. [0083]).
Regarding claims 3, 15, and 18, Chien et al discloses, wherein, a size of the region is equal to 16x16 pixels (para. [0083]).
Furthermore, Chien et al discloses the plurality of image blocks including 4*4 image blocks (a 8x8 block size can be partitioned into 2 prediction coding units (e.g., 4x4, half size rectangle) (para. [0083]), and
the plurality of image blocks include image blocks obtained by dividing/partitioning the region (e.g., squares or rectangles) according to a quadtree method/structure (paras. [0053-0054], [0056]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the teachings as directly above to readily/implicitly recognize that the plurality of image blocks include 4*4 image blocks obtained by dividing the region according to a quadtree method/structure, for substantially the same reason/rational as discussed above.
Regarding claims 4 and 20, Chien et al discloses, wherein the historical motion information candidate list is stored in a storage space (abs.).
Regarding claim 5, Chien et al discloses the candidate historical motion information in the historical motion information candidate list adopted to perform the prediction for different ones of the plurality of image blocks has a same order/arrangement (duplicate) as the candidate historical motion information in the historical motion information candidate list (para. [0144]).
Regarding claims 6 and 19, Chien et al discloses, wherein the region is a first region (156) (e.g., a first square or a first rectangle) and the plurality of image blocks are a plurality of first image blocks (Fig. 5; paras. [0004], [0052-0053]); and 
the historical motion information candidate list is obtained based on motion information of one or more second image blocks (e.g., second or neighboring blocks) each being an encoded or decoded image block in a second region (158) (a spatially close or neighboring region) of the current frame outside the first region (Fig. 5; paras. [0004-0005], [0031], [0029]).
Regarding claim 7, Chien et al discloses, wherein obtaining the historical motion information candidate list includes: 
updating the historical motion information candidate list using the motion information of at least one of the one or more second image blocks. (paras. [0113], [0121], [0127], [0134], [0004-0005], [0031]).
Regarding claim 8, Chien et al discloses, wherein updating the historical motion information candidate list includes: 
adding first candidate historical motion information to a first position (a first index position) in the historical motion information candidate list, the first position being a position in the historical motion information candidate list that is first selected for constructing a motion information list (abs.; paras. [0005], [0075-0076], [0079], [0106], [0113], [0117], [0120-0123], [0126-0127], [0134-0135], [0146-0147]). 
Regarding claim 9, Chien et al discloses, wherein updating the historical motion information candidate list further includes: 
deleting candidate historical motion information at a second position in the historical motion information candidate list, the second position being a position in the historical motion information candidate list that is farthest to the first position; or 
deleting candidate historical motion information same (as the size of the candidate list to be greater than its fixed size) as the first candidate historical motion information (para. [0030]).
Regarding claim 10, Chien et al discloses, wherein the historical motion information candidate list is updated and further comprises:


a number of pieces of candidate historical motion information added to the historical motion information candidate list is smaller than a first preset/fixed value, and/or 
a number of pieces of candidate historical motion information deleted/dropped from the historical motion information candidate list is greater than a preset/fixed value/size
(paras. [0030], [0076]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the teachings as directly above to readily recognize that,
when the historical motion information candidate list is updated, the number of pieces of candidate historical motion information deleted/dropped from the historical motion information candidate list can be much smaller than the preset/fixed value, as an alternative design choice/preference, and (for) substantially the same reason/rational as discussed above.
Regarding claim 11, Chien et al discloses,
wherein the first region (as above) and the second region (the spatially close or neighboring region) belong to a same coding tree unit (CTU) row or a same CTU column, and
the CTU row or the CTU column includes at least one CTU, and each of the at least one CTU includes at least one region (Fig. 5; paras. [0016], [0053-0054]).
Regarding claim 12, Chien et al discloses the second region (the neighboring region) that is a region that is encoded or decoded (Fig. 5; paras. [0016], [0004-0005], [0031], [0053-0054], [0061], [0069]).
Furthermore, Chien et al teaches that the video decoder (300) performs a reciprocal/reverse process to that performed by the video encoder (200) to decode the encoded video data of the bitstream (e.g., the video decoder may decode values of the encoded bitstream using CABAC in a manner substantially similar to, albeit reciprocal/reverse to, the CABAC encoding process of the video encoder) (para. [0069]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to readily recognize that the second region is a region that is encoded or decoded before the first region at least based on the reciprocal/reverse process, for substantially the same reason/rational as discussed above.

					Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	LIN et al (2021/0321089 A1), Method/apparatus of shared merge candidate list region for video coding.
B)	ZHENG et al (2021/0329227 A1), Video processing device/method thereof.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAWN S AN/Primary Examiner, Art Unit 2483